


110 HCON 241 IH: Expressing the support for the enacting of

U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2007
			Mr. Bartlett of
			 Maryland (for himself and Mr.
			 Abercrombie) submitted the following concurrent resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the support for the enacting of
		  joint custody laws for fit parents, so that more children are raised with the
		  benefits of having a father and a mother in their lives.
	
	
		Whereas, in approximately 84 percent of the cases where a
			 parent is absent, that parent is the father;
		Whereas if current trends continue, half of all children
			 born today will live apart from one of their parents, usually their father, at
			 some point before they turn 18 years old;
		Whereas when families (whether intact or with a parent
			 absent) are living in poverty, a significant factor is the father’s lack of job
			 skills;
		Whereas committed and responsible fathering during infancy
			 and early childhood contributes to the development of emotional security,
			 curiosity, and math and verbal skills;
		Whereas an estimated 19,400,000 children (27 percent) live
			 apart from their biological fathers;
		Whereas 40 percent of the children under age 18 not living
			 with their biological fathers had not seen their fathers even once in the past
			 12 months, according to national survey data;
		Whereas single parents are to be commended for the
			 tremendous job that they do with their children;
		Whereas the United States needs to encourage responsible
			 parenting, by both fathers and mothers whenever possible;
		Whereas the United States needs to encourage both parents
			 (and extended families) to be actively involved in children’s lives;
		Whereas a way to do that is to encourage joint custody so
			 that parents share children;
		Whereas the American Bar Association found in 1997 that 19
			 States plus the District of Columbia had some form of presumption for joint
			 custody, either legal, physical, or both, and since then, 13 additional States
			 have added some form of presumption, bringing the current total to 32 States
			 plus the District of Columbia;
		Whereas Census Bureau data shows a correlation between
			 joint custody and a higher payment of financial child support;
		Whereas social science literature shows that children are
			 generally well adjusted in an intact family with 2 parents in the home, and
			 research also shows that for children of divorced, separated, and never-married
			 parents, joint custody is strongly associated with positive outcomes for
			 children on important measures of adjustment and well-being;
		Whereas research by the Department of Health and Human
			 Services shows that the States with the highest amount of joint custody
			 subsequently had the lowest divorce rate; and
		Whereas parents with joint custody pay 50 percent more in
			 child support than parents with visitation only or no contact with the child:
			 Now, therefore, be it
		
	
		That Congress expresses support of the
			 States passing joint custody laws for fit parents, so that more children are
			 raised with the benefit of having a father and a mother in their lives, careful
			 to protect victims of domestic violence, abuse, neglect, children from
			 potential kidnapping by a parent.
		
